DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A Reply was filed 05/06/2021. The Requirement of Restriction dated 04/09/2021 is withdrawn in view of Applicant’s amendments to the claims. 

Status of Claims
Claims 1-12 are pending in the application and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 1 and 7 recite the limitation “the gas valve” in lines 12 and 14, respectively. There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 3 and 9 further recite “the gas valve.” For purposes of examination, 

Claims 2 and 8 recite the phrase “when the trip latch is in the second position.” However, in claims 1 and 7, on which claims 2 and 8 respectively depend, the first and second positions are described with reference to the valve, “a valve that is … movable between a first position … and a second position,” while the trip valve has a “closed position” configuration and an “open position” configuration. It is unclear from the claims whether the phrase is intended to refer to the trip latch or the valve and if the former, whether the phrase is intended to refer to the open position or the closed position of the trip latch. For purposes of examination, the phrase is being interpreted to recite “when the trip latch is in the open position.”

Claims 6 and 12 recite the phrase “the trip latch is in fluid communication with the pressurized fluid source when the trip latch is in the open position.” However, this phrase appears to be redundant because claim 1 already indicates that when the valve is in the second (open) position then the pressurized fluid source is in fluid communication, and the trip latch is in the open position. Thus, it is unclear whether Applicant intended the phrase to read “the control rod is in fluid communication with the pressurized fluid source when the trip latch is in the open position.”

The claims do not allow the public to be sufficiently informed of what would constitute infringement. Also, any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is directed to a “control rod assembly.” Claim 4 is directed to a “nuclear reactor.” Thus, the subject matter of claim 4 is outside the structural scope of the (claim 1) “control rod assembly.” It follows that claim 4 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,038,846 (“Yeomans”).

Regarding claim 1, Yeomans discloses (see Fig. 1) a control rod assembly (generally Fig. 1) for a nuclear reactor having a reactor core and a pressurized fluid source (1:14-17, 1:37-41, 3:75-4:3), comprising:
a control rod (11) disposed within a control rod sleeve (13) (Fig. 1);
a lead screw (30, 33) that is selectively secured to the control rod (Fig. 1, 3:21-24; lead screw 30, 33 is selectively secured to the control rod 11 via structure 23)
	a trip latch (generally 23) that is secured to a bottom end of the lead screw
(Fig. 1), the trip latch being selectively securable to a top end of the control rod (Fig. 2);
	a control rod drive motor (generally 34, 35, 36) that is operably connected to the lead screw (Fig. 1); and
	a valve (41) that is in fluid communication with the pressurized fluid source of the nuclear reactor (Fig. 1) and is movable between a first position in which the pressurized 
	wherein in the first position of the valve the trip latch is in a closed position (2:59-3:2) and in the second position of the valve the trip latch is in an open position (3:19-39).

Regarding claim 2, Yeomans discloses the control rod assembly of claim 1 and further discloses wherein when the trip latch is in an open position, the control rod is released from the screw (3:19-39).

Regarding claim 3, Yeomans discloses the control rod assembly of claim 2 and further discloses wherein when the valve is in the second position the control rod is driven into the reactor core by the pressurized fluid source (3:30-41; 3:19-29).

Regarding claim 4, Yeomans discloses the control rod assembly of claim 1, and the control rod assembly is capable of being used for a nuclear thermal propulsion space reactor (1:14-19, 1:48-50).

Regarding claim 5, Yeomans discloses the control rod assembly of claim 1 and further discloses wherein the pressurized fluid source is one of a pneumatic source and a hydraulic source (3:75-4:3).

Regarding claim 6, Yeomans discloses the control rod assembly of claim 1 and further discloses wherein the trip latch is in fluid communication with the pressurized fluid source when the trip latch is in the open position (Fig. 1, 3:19-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED 

Claim(s) 4, as best understood, is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yeomans as applied to claim 1 above, and further in view of US Patent No. 3,378,455 (“Rom”).

Rom discloses (see Rom, Fig. 1) a nuclear thermal propulsion space reactor (10, 12). Rom further discloses the reactor can have a control rod assembly (generally 36, 43) (Rom, Fig. 1, 4:4-10, 4:41-44). 

Yeomans discloses its control rod assembly “is adapted to function when power fails or is otherwise discontinued during reactor operation to insure utmost safety” and “is effective and readily installed in new or existing reactors” (Yeomans, 1:42-50). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use the control rod assembly of Yeomans to enhance safety in the space propulsion reactor of Rom.

Claim(s) 7-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rom in view of Yeomans.

Regarding claim 7, Rom discloses (see Rom, Fig. 1) a nuclear reactor (10, 12) (Rom, Fig. 1) comprising:

a pressurized fluid source (47) (Rom, Fig. 1 4:24-27); and
a control rod assembly (generally 36, 43) (Rom, Fig. 1, 4:4-10, 4:41-44) comprising:
	a control rod (36) (Rom, Fig. 1); and
	a control rod drive motor (Rom, 4:13-16).

Rom does not explicitly disclose the details of the control rod assembly as recited in claim 7.

Yeomans teaches (see Yeomans, Fig. 1) a control rod assembly (generally Yeomans, Fig. 1) for a nuclear reactor having a reactor core and a pressurized fluid source (Yeomans, 1:14-17, 1:37-41, 3:75-4:3), comprising:
a control rod (11) disposed within a control rod sleeve (13) (Yeomans, Fig. 1);
a lead screw (30, 33) that is selectively secured to the control rod (Yeomans, Fig. 1, 3:21-24; lead screw 30, 33 is selectively secured to the control rod 11 via structure 23)
	a trip latch (generally 23) that is secured to a bottom end of the lead screw
(Yeomans, Fig. 1), the trip latch being selectively securable to a top end of the control rod (Fig. 2);
	a control rod drive motor (generally 34, 35, 36) that is operably connected to the lead screw (Yeomans, Fig. 1); and

	wherein in the first position of the valve the trip latch is in a closed position (Yeomans, 2:59-3:2) and in the second position of the valve the trip latch is in an open position (Yeomans, 3:19-39).

It would have been obvious to a POSA to modify the reactor of Rom in view of Yeomans’ control rod assembly. Yeomans discloses its control rod assembly “is adapted to function when power fails or is otherwise discontinued during reactor operation to insure utmost safety” and “is effective and readily installed in new or existing reactors” (Yeomans, 1:42-50). Thus, modification of the space propulsion reactor of Rom to have used the control rod assembly of Yeomans to have enhanced safety thereof, as suggested by Yeomans, would have been obvious to a POSA.

Regarding claim 8, Rom in view of Yeomans teaches the control rod assembly of claim 7. Yeomans further teaches wherein when the trip latch is in the second position the control rod is released from the lead screw (Yeomans, 3:19-39). A POSA would have been motivated to combine Rom and Yeomans as discussed above regarding claim 7.

Regarding claim 9, Rom in view of Yeomans teaches the control rod assembly of claim 8. Yeomans further teaches wherein when the gas valve is in the second position the control rod is driven into the reactor core by the pressurized fluid source (Yeomans, 3:30-41; 3:19-29). A POSA would have been motivated to combine Rom and Yeomans as discussed above regarding claim 7.

Regarding claim 10, Rom in view of Yeomans teaches the control rod assembly of claim 7. Rom further discloses that the nuclear reactor comprises a nuclear thermal propulsion space reactor (e.g., Title, Abstract). 

Regarding claim 11, Rom in view of Yeomans teaches the control rod assembly of claim 7. Yeomans further teaches wherein the pressurized fluid source is one of a pneumatic source and a hydraulic source (Yeomans, 3:75-4:3). A POSA would have been motivated to combine Rom and Yeomans as discussed above regarding claim 7.

Regarding claim 12, Rom in view of Yeomans teaches the control rod assembly of claim 7. Yeomans further teaches wherein the trip latch is in fluid communication with the pressurized fluid source when the trip latch is in the open position (Yeomans, Fig. 1, 3:19-39).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00-5:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646